Judgment, Supreme Court, New York County, rendered June 29, 1973, convicting defendant of two counts of criminally selling a dangerous drug in the third degree (Penal Law, former § 220.35), two counts of criminal possession of a dangerous drug in the fourth degree (Penal Law, former § 220.15, subd [1]), and two counts of criminal possession of a dangerous drug in the sixth degree (Penal Law, former § 220.05), and sentencing him to concurrent prison terms on the sale and fourth degree possession counts, and an unconditional discharge on the sixth degree *709possession counts, is unanimously modified, on the law, to the extent of reversing the conviction on the charges of criminal possession of a dangerous drug in the fourth and sixth degrees and dismissing those counts of the indictment. As so modified, the judgment is affirmed. The People concede that the four possession counts are inclusory concurrent counts of the two charges of criminal sales. The conviction of criminally selling a dangerous drug in the third degree requires a dismissal of the lesser four counts of criminal possession (People v Pyles, 44 AD2d 784). We have examined the other points raised by the appellant and find them to be without merit. Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Yesawich, JJ.